UN|TED STATES DlSTR|CT COURT
FOR THE DlSTR|CT OF COLUMB|A

PETERA l\/llCALE CARLTON, ]
l

Petitioner, l

}

v. l Civi| Action No. 18-2333 (UNA)

l

l\/||CHAEL D. Sl\/llTH, )
l

Respondent. )

MEMORANDUM OP|N|ON

 

Petitioner Petera l\/lica|e Car|ton appears to challenge his conviction in and the sentence
imposed by the United States District Court for the Eastern District of North Caro|ina. lt further
appears that the United States District Court for the Western District of l\/lissouri transferred
this matter to this Court in error. To the extent that there is a remedy available to the
petitioner, he must present his claim to the sentencing court by motion under 28 U.S.C. § 2255.
$ee Tay/or v. U.$. Bd. of Paro/e, 194 F.2d 882, 883 (D.C. Cir. 1952). Because this Court lacks
jurisdiction over this matter, the petition and this civil action Wi|| be dismissed. An Order is

issued separately.

DATE: october 232 , 2018 UD-WML/

Unitei:| Stat<j} istrict Udge

